     Case 2:18-cr-00422-SMB Document 1081 Filed 10/27/20 Page 1 of 21



 1   WO
 2
 3
 4
 5                      IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF ARIZONA
 6
 7
 8   United States of America,                          No. CR-18-00422-001-PHX-SMB

 9
                    Plaintiff,                          ORDER
10
11   v.

12
     Michael Lacey, et al.,
13
14                  Defendants.

15
16
            Pending before the Court is Defendants’ Motion in Limine to Preclude Expert
17
     Testimony (Doc. 928.) to which the Government has responded. (Doc. 958.)             The
18
     Government has also filed the United States’ Motion to Preclude Defendants’ Noticed
19
     Experts. (Doc. 905.)        Defendants’ filed a response (Doc.   956.) and requested oral
20
     argument. The motions are related and so the Court enters a ruling on both motions in
21
     limine here. The Court has determined that oral argument is unnecessary to decide these
22
     motions. L.R. Civ. 7.2(f).
23
            I.     BACKGROUND
24
25          Defendants are former officers, executives, and employees of Backpage.com, a

26   classified advertisement website. On July 25, 2018, a federal grand jury returned a 100-

27   count Superseding Indictment against Defendants alleging their commission of numerous

28   criminal acts—conspiracy, violations of the Travel Act, and money laundering—in the
     Case 2:18-cr-00422-SMB Document 1081 Filed 10/27/20 Page 2 of 21



 1   operation of Backpage.com (“Backpage”). “The SI contains a lengthy summary of the
 2   alleged facts.” Lacey, 423 F.Supp.3d at 753. Within its 92 pages, it alleges Defendants
 3   “were aware that the overwhelming majority of the website’s ‘adult’ and ‘escort’ ads were
 4   actually ads for prostitution and took a variety of steps to intentionally facilitate that illegal
 5   activity.” (SI ¶ 34; see also id. ¶¶ 9-11.) It also alleges Defendants strategized to increase
 6   the number of prostitution ads on Backpage.com and evade detection by moderating the
 7   website and sanitizing the postings. (Id. ¶¶ 10-11, 13, 35-70, 72-73, 75, 77-96, 98-104, 108,
 8   110, 112, 116-26, 128-30, 132-34, 136, 139, 143, 145, 148.) It further alleges these
 9   strategies were created to “conceal the true nature of the ads on the website,” (Id. ¶ 11.),
10   identify prostitutes currently advertising on rival websites and offer them free ads on
11   Backpage.com in an attempt to secure future business (Id. ¶¶ 35-44.), engage with The
12   Erotic Review to create reciprocal links, and enter into formal business arrangements with
13   known prostitutes for repeat business. (Id. ¶¶ 45-67.)
14   The Government has disclosed ten experts to testify about sex trafficking and child sex
15   trafficking. The proposed testimony was described as follows in the Government’s
16   disclosure (Doc. 422.):
17          1. Christina Decouflé (Human Trafficking)
18
            Detective Decouflé will provide testimony at trial about how human trafficking,
19
     with a focus on sex trafficking occurs, and how it occurs through online media, such as
20
     social networking websites, applications, and the internet in general. Detective Decouflé
21
     has been a law enforcement officer with the Phoenix Police Department since 2000. In
22
     2005, she became a detective in the Vice Enforcement Unit. In 2013, Detective Decouflé
23
     became a member of the Federal Bureau of Investigation, Human Trafficking Task Force,
24
     Phoenix Division. The Ninth Circuit has affirmed the expert testimony of Detective
25
     Decouflé in the area of human trafficking and this court should permit Detective Decouflé
26
     to testify as to her expert opinions here. See United States v. Brooks, 610 F.3d 1186, 1195-
27
     96 (9th Cir. 2010).
28
            Detective Decouflé will describe how sex trafficking and prosecution industries


                                                   -2-
     Case 2:18-cr-00422-SMB Document 1081 Filed 10/27/20 Page 3 of 21



 1   have changed with the advent of the internet, including websites such as
 2   www.craigslist.com, www.backpage.com, and others. Detective Decouflé will describe
 3   how law enforcement conducts human trafficking investigations; with a focus on how
 4   investigations shifted from craigslist.com to backpage.com. She will testify about her
 5   knowledge of The Erotic Review (TER), it’s owner David Elms, and TER’s connection to
 6   websites such as craigslist.com and backpage.com. Detective Decouflé will describe how
 7   she posted advertisements on online websites like craigslist.com and backpage.com
 8   advertising herself (undercover) as seller of commercial sex. She will compare and contrast
 9   how different prostitution websites (including craigslist and backpage) operated and how
10   they responded to law enforcement. She will also testify about descriptors and definitions
11   of terms often used in sex trafficking and the prostitution industry, such as “trick,” “John,”
12   “pimp,” “the game,” “dates,” “choosing up,” as examples. Lastly, Detective Decouflé will
13   discuss the relationship between sex traffickers and pimps and their victims. She will
14   describe the methods and process traffickers and pimps utilize to entice, coerce, or control
15   their victims.
16          The bases and reasons for the opinions summarized above centers around Detective
17   Decouflé’s extensive experience conducting sex trafficking investigation. Detective
18   Decouflé has an extensive experience interviewing prostitutes, pimps, and individuals who
19   solicit commercial sex and has herself has engaged in numerous investigations requiring
20   knowledge of the methods that sex traffickers and pimps utilize, whether through online
21   media or through face-to-face contact, to recruit women into prostitution. Detective
22   Decouflé has interviewed hundreds of victims and survivors, which enables her to
23   understand the particular language and methods utilized in the prostitution industry.
24          2. Dominique E. Roe-Sepowitz, M.S.W., Ph.D. (Sex Trafficking)
25
            Dr. Roe-Sepowitz is expected to testify as a fact witness in this matter, regarding
26
     her interactions with Backpage, the National Center of Missing and Exploited Children
27
     (NCMEC), human sex trafficking prevention and outreach groups in relation to Backpage
28
     related prostitution advertising, as well as Backpage related interactions with state and


                                                 -3-
     Case 2:18-cr-00422-SMB Document 1081 Filed 10/27/20 Page 4 of 21



 1   federal law enforcement. In an abundance of caution, however, the government provides
 2   notice identifying Dr. Roe-Sepowitz as a potential “expert” in the area of human
 3   trafficking, specifically, sex trafficking.
 4          Dr. Roe-Sepowitz is an Associate Professor in the School of Social Work at Arizona
 5   State University. She is the director of the Office of Sex Trafficking Intervention Research
 6   at Arizona State University. Dr. Roe-Sepowitz’s area of specialty and expertise is in human
 7   sex trafficking with juveniles and adults, with an aim on prevention and awareness,
 8   intervention and treatment.
 9          Dr. Roe-Sepowitz can testify about her research in the area of human sex trafficking.
10   Specifically and recently, Dr. Roe-Sepowitz participated in (1) a six year analysis of sex
11   trafficking of minors: exploring characteristics and sex trafficking patterns; (2) a Las Vegas
12   based study on how violence is often tied to teen sex trafficking; and (3) a Hawaii based
13   study exploring online sex buyers in Hawaii. Dr. Roe-Sepowitz has also researched the
14   impact the Super Bowl had on sex trafficking. Dr. Roe-Sepowitz’s research can be found
15   at https://socialwork.asu.edu/stir/research. While the government intends for Dr. Roe-
16   Sepowitz to testify as a fact witness at trial, her education, training, and experience, could
17   lead one to believe that she is an expert in the area of human sex trafficking.
18          3. Sharon W. Cooper, M.D. (Sex Trafficking)
19          Dr. Cooper will testify about (1) how a victim can fall into the world of sex
20   trafficking, through the grooming process, force, or abduction, etc. and why certain victims
21   may be targeted; (2) the harmful, lasting impact sex trafficking can have on its victims,
22   primarily child victims; (3) the relationship and loyalty a child sex trafficking victim may
23   have and show towards her trafficker; (4) common ways a sex trafficker can use force,
24   fraud, and coercion to maintain control over his victims; (5) reasons why child sex
25   trafficking is cited as the most underreported form of child abuse; and (6) the role Backpage
26   played in the victimization of her patients and clients.
27          Dr. Cooper is a developmental and forensic pediatrician who evaluates and treats
28   children who have been victims of all forms of abuse, with a primary area of expertise in


                                                   -4-
     Case 2:18-cr-00422-SMB Document 1081 Filed 10/27/20 Page 5 of 21



 1   sexual exploitation. She is a member of the Board of Directors for the National Center for
 2   Missing and Exploited Children and a retired Colonel with the United States Armed Forces.
 3   Dr. Cooper has testified before the United States Congress, the Russian Parliament, the
 4   Italian Senate and the European Commission on child sexual exploitation. She has also
 5   testified as an expert medical witness in over two dozen federal trials. Dr. Cooper is
 6   familiar with how victims were trafficked on Backpage and her opinions will be based on
 7   her education, training, and her clinical and forensic experiences treating victims of sex
 8   trafficking.
 9          4. James Hardie
10          Supervisory Special Agent James E. Hardie will testify about (1) terminology
11   commonly used the sex trafficking, such as pimp, “bottom bitch,” MOB (money over
12   bitches), “date,” “roses” (money), “the game”, etc.: (2) common dynamics between sex
13   traffickers and their victims and how a trafficker may use drugs, force, fraud, and coercion
14   to maintain control over their victims; (3) how human trafficking takes place in our
15   communities from a law enforcement prospective; and (4) the role of the internet and
16   Backpage played in his knowledge and understanding of human trafficking and how
17   Backpage became part of the law enforcement investigations for human trafficking over
18   the years.
19          Supervisory Special Agent Hardie began investigating sex trafficking cases
20   involving both minor and adult victims in 2008, which has resulted in his experience in
21   interviewing hundreds of victims and witnesses and two dozen pimps or traffickers. From
22   2008 – 2013, Agent Hardie served as the coordinator of the FBI’s Violent Crimes Against
23   Children Task Force in Ohio. From 2013 – 2015, he served as the FBI’s representative to
24   the National Center for Missing and Exploited Children (NCMEC), where he coordinated
25   sex trafficking reporting between NCMEC and the FBI child exploitation task forces. Since
26   2011, Supervisory Special Agent Hardie has presented or provided instruction at
27   conferences and seminars, internationally and domestically, in the area of sex trafficking.
28          Supervisory Special Agent Hardie’s opinions are based on his training and


                                                -5-
     Case 2:18-cr-00422-SMB Document 1081 Filed 10/27/20 Page 6 of 21



 1   experience in the area of human trafficking.
 2          5. Derek Stigerts
 3          Investigator Stigerts will testify about (1) how sex trafficking occurs; (2) common
 4   terminology used by individuals involved in sex trafficking; (3) the role of the internet and
 5   technology in human trafficking; (4) methods of recruitment, manipulation, and control by
 6   a trafficker with his victims; and (5) the role the internet and Backpage has played in human
 7   trafficking.
 8          Investigator Stigerts has been involved in the investigation of human trafficking
 9   offenses for over a decade. Investigator Stigerts has interviewed over 300 females involved
10   in prostitution, including 80 juvenile victims, as well as over 30 suspected pimps or
11   traffickers. He has presented at instructional courses presented by NCMEC and the FBI.
12   Investigator Stigerts’ opinions are based on his training and experience in the area of
13   human sex trafficking.
14          6. Shannon Wolf, Ph.D., LPC-S
15          Dr. Wolf will testify about the connection between trauma bonds and personal
16   identity in victims of sex trafficking and how to understand them, including ways to interact
17   with child sex trafficking victims to avoid secondary trauma, and the role Backpage has
18   played in causing trauma victims trafficked through its website. Dr. Wolf is a licensed
19   professional counselor with supervisory status and a Professor of Psychology and
20   Counseling at B.H. Carroll Theological Institute. Dr. Wolf’s provides counseling and
21   therapy to victims of sex trafficking and her current research focus is on child sex
22   trafficking.
23          7. Staca Shehan, Executive Director Case Analysis Division, NCMEC
24          Ms. Shehan is a fact witness as she met on several occasions with Backpage
25   Defendants. Ms. Shehan is the Executive Director of the Case Analysis Division at the
26   National Center for Missing and Exploited Children (NCMEC). As a result of her
27   employment, Ms. Shehan’s testimony will cover topics that could be perceived as expert
28   testimony. In an abundance of caution, the government provides notice identifying Ms.


                                                 -6-
     Case 2:18-cr-00422-SMB Document 1081 Filed 10/27/20 Page 7 of 21



 1   Shehan as a potential “expert” in the area of human trafficking, sex trafficking, and child
 2   exploitation.
 3          Specifically, Ms. Shehan will testify to the creation of a dedicated Child Sex
 4   Trafficking Team at NCMEC to respond to the increased need for technical assistance and
 5   analysis in cases involving child sex trafficking. These unique resources include analysis
 6   of potential suspect names or aliases, unique tattoos, link analysis about child sex
 7   trafficking victims/potential victims, telephone numbers, addresses and/or link analysis
 8   about child sex trafficking victims/potential victims, telephone numbers, addresses and/or
 9   online postings.
10          The government reserves the right to question the expert regarding other matters
11   that may be raised during cross-examination by Defendants, based upon testimony
12   provided by defense experts (if any), or other witnesses and evidence introduced by
13   Defendants. This disclosure of the government’s notice of expert witnesses also serves as
14   the government’s request for notice of rebuttal or expert testimony by Defendants, pursuant
15   to Rule 16 of the Federal Rules of Criminal Procedure.
16          8. Donna Gavin
17          From July 2009 to October 2016, Lieutenant Detective Donna Gavin served as a
18   Sergeant Detective/Commander of the Boston Police Department’s Human Trafficking
19   Unit. She later served, from May 2016 to April 2019, as the Lieutenant Detective for the
20   Boston Police Department’s Crimes Against Children and Human Trafficking Units. She
21   has extensive experience investigating prostitution, human trafficking and child sex
22   trafficking crimes involving victims who were advertised on Backpage. On August 13,
23   2015, Lieutenant Detective Gavin provided a declaration in the Northern District of Illinois
24   that described Backpage’s role in the Boston-area sex trade. Lieutenant Detective Gavin is
25   expected to testify consistent with her August 13, 2015 declaration, and will provide
26   additional relevant details about Backpage’s operations in the Boston area. She is also
27   expected to testify that, in her professional experience as a law enforcement officer for over
28   30 years, the “adult” section of Backpage not only contained ads for illegal activity,


                                                 -7-
     Case 2:18-cr-00422-SMB Document 1081 Filed 10/27/20 Page 8 of 21



 1   including prostitution, solicitation and trafficking, but it was also the primary source for
 2   such ads and was well known for that purpose in the sex trafficking industry in Boston,
 3   Massachusetts, until the site was shut down in 2018. Further, Lieutenant Detective Gavin
 4   is expected to testify that Backpage “adult” section provided a vehicle and anonymity for
 5   its users who exploited and trafficked young women and girls, that it provided no legitimate
 6   service and that nearly all the cases the Boston Police Department’s Human Trafficking
 7   Unit found associated with Backpage involved pimp-controlled prostitution.
 8          While the government does not believe that Lieutenant Detective Gavin’s testimony
 9   will involve any opinion testimony, it provides this information out of an abundance of
10   caution and in the event that any of any her testimony is deemed to constitute expert opinion
11   testimony. Lieutenant Detective Gavin’s opinions are based on her training and experience
12   in the areas of human trafficking, crimes against children and sexual assault.
13          7. Thomas Adam Umporowicz, Jr.
14          Detective-Sergeant Thomas Adam Umporowicz Jr. is the Detective-Sergeant in
15   charge of the Seattle Police Department’s Vice/High Risk Victims Unit, a position that he
16   has held since 2014. He has also served as the Human Trafficking Task Force Sergeant for
17   the Seattle Police Department. He has more than 30 years of law enforcement experience,
18   and has trained other law enforcement agencies in the United States in the areas of human
19   trafficking and internet crimes against children.
20          On August 14, 2015, Detective-Sergeant Umporowicz provided a declaration that
21   was filed in the Northern District of Illinois. The declaration described Backpage as the
22   primary website in the Seattle, Washington area for those looking to solicit a prostitute,
23   post prostitution ads or traffic prostitutes and minors. In the declaration, Detective-Sergeant
24   Umporowicz opined that in his professional experience:
25
26          [T]he adult section of Backpage.com not only contains ads for illegal
            activity, including prostitution, solicitation and trafficking, but it is a primary
27          source for such ads and is well known for that purpose in the sex trafficking
            industry in the city of Seattle and State of Washington. But the way
28
            Backpage.com operates and the anonymity it provides its users makes it more


                                                   -8-
     Case 2:18-cr-00422-SMB Document 1081 Filed 10/27/20 Page 9 of 21



 1          difficult for us to identify and arrest and prosecute these offenders. It is the
 2          Seattle Police Department Vice/High Risk Victims Unit position that
            removing the adult section of Backpage.com would greatly assist to disrupt
 3          these sex traffickers’ easy means of communication and connection for these
            illegal activities and therefore would reduce demand for, and access to, the
 4
            sex trafficking industry within the city of Seattle and the State of
 5          Washington. This would be useful in protecting the women and children who
            are victimized by those numerous individuals who use Backpage.com for
 6
            these unlawful purposes. In our experience, the adult section of
 7          Backpage.com seems to serve no legal purpose.
 8          Detective-Sergeant Umprowicz is expected to testify consistent with his declaration,
 9   and is expected to provide other pertinent details and observations about Backpage’s
10   operations in the Seattle area through Backpage’s closure in 2018. He is also expected to
11   testify about the evolution of prostitution and human trafficking in the Seattle area from
12   the pre-internet era through the rise of Backpage to the post-Backpage era. He will explain
13   how the ease-of-use, convenience and relative anonymity of using Backpage (both as a
14   “john” and as a prostitute or pimp) increased the demand for prostitution services and the
15   supply of persons who were advertised as prostitutes. He is expected to testify that
16   Backpage established a near-monopoly on online prostitution advertising in the Seattle
17   area. He will also explain how, following Backpage’s shutdown, the sex trade has partly
18   reverted to street-level prostitution (in hotel lobbies, casinos and on the streets), which has
19   reduced demand and supply and seriously disrupted the sex trade in the Seattle area. He
20   will also explain that Backpage was continually put on notice by law enforcement of its
21   facilitation of prostitution through the issuance of search warrants and subpoenas across
22   the country.
23          Detective-Sergeant Umprowicz’s opinions are based on his training and experience
24   in the areas of law enforcement, prostitution, and human and child sex trafficking.
25          10. Robert Spectre
26          In April 2019, Spectre authored the report “Beyond Backpage, Buying and Selling
27   Sex in The United States One Year Later.” The report summarizes the immediate online
28   disruption following April 2018 when Backpage was seized and the Stop Enabling Sex


                                                  -9-
     Case 2:18-cr-00422-SMB Document 1081 Filed 10/27/20 Page 10 of 21



 1   Traffickers Act (SESTA) and Fight Online Sex Trafficking Act (FOSTA) were signed into
 2   law. Spectre’s analysis concluded that since the events in April 2018 (including Backpage’s
 3   shut down), the demand for purchasing sex online has been reduced drastically.
 4          Spectre’s background includes tracking online sex trafficking beginning in 2014,
 5   when he was contacted by Polaris (https://polarisproject.org/human-trafficking/facts)
 6   through his company twilio.org, a start-up company that developed text (short code)
 7   technology. That technology is utilized by many different businesses, but was also used to
 8   reach victims of sex trafficking. Since Twilio, Spectre has worked with the Cook County
 9   Sherriff’s Office and the New York Police Department to develop deterrence platforms
10   focused on combating sex trafficking.
11          In 2017, Spectre, while working with the NYPD’s Human Trafficking Unit,
12   developed a demand deterrence platform that focused on the demand side of human
13   trafficking. The platform would capture phone numbers of “johns” who responded to decoy
14   ads posted by NYPD on Backpage. When a decoy ad was posted, approximately 150
15   responses would be captured in a two hour-time frame. Since Backpage was seized,
16   responses have dropped to 20-30 per day, spread among approximately 12 different
17   websites. Spectre’s additional qualifications will be provided separately to Defendants.
18          Defendants noticed 6 experts and 4 general categories where they anticipate expert
19   testimony but have not yet retained anyone.
20      Defendants’ expert witness are as follows (Docs. 500, 538.):
21      1. Bates Butler:      The Defendants anticipate presenting expert testimony on
22   informant/cooperating witness testimony and sentencing. Mr. Butler is anticipated to
23   testify about the prosecution’s use of such witnesses, defense proffers, cooperation
24   agreements and the interpretation and application of such agreements, preparation of
25   informant cooperating witness testimony by the prosecution, plea agreements and
26   sentencing recommendations and expectations. Mr. Butler’s opinions will be based on his
27   experience as a former acting United States attorney in the District of Arizona, assistant
28


                                               - 10 -
     Case 2:18-cr-00422-SMB Document 1081 Filed 10/27/20 Page 11 of 21



 1   United States Attorney, defense lawyer, seminars he has presented and attended, and his
 2   over four decades of practicing criminal law.
 3      2. Roman Weil:       The Defendants anticipate presenting expert testimony on the
 4   following topics: (1) the functions that a Chief Financial Officer (“CFO”) performs in a
 5   corporate setting, including what is and is not required of a CFO in assessing allegations
 6   that a company or one of its subsidiaries has engaged in unlawful conduct; and (2) the loan
 7   covenants that are typically included in a seller-financed sale. Professor Weil’s opinions
 8   will be based on his education, extensive experience teaching and writing about corporate
 9   governance and accounting matters, and service on professional boards.
10      3. Alexandra Levy: The Defendants anticipate presenting expert testimony on the
11   effect of imposing liability on Backpage for advertisements placed by third parties; the
12   utility of online commercial advertisements to law enforcement in identifying and rescuing
13   victims of sex trafficking; sex trafficking and/or prostitution; causation or lack thereof; the
14   practices of Backpage, Craigslist, Facebook, Google, and other Internet providers as such
15   practices pertain to these issues, and rebuttal testimony of various plaintiff’s experts
16   including but not limited to Professor Roe-Sepowitz.
17          Dr. Levy’s anticipated testimony will be based on her quantitative and qualitative
18   research, training, academic and outside teaching, practical experience, prior testimony,
19   authorship of books, articles, and other academic or literary papers published in her field
20   of expertise, discussions with other experts and persons responsible for editing and
21   moderation at some of the subject internet providers, review of the books, articles, studies,
22   and seminars on these topics, and other related experience.
23      4. Dr. Alexandra Lutnick: The Defendants anticipate presenting expert testimony on
24   the effect of Imposing liability on Backpage for advertisements placed by third parties; the
25   utility of online commercial advertisements to law enforcement in identifying and rescuing
26   victims of sex trafficking; sex trafficking and/or prostitution; causation or lack thereof; the
27   practices of Backpage, Craigslist, Facebook, Google, and other Internet providers as such
28


                                                 - 11 -
     Case 2:18-cr-00422-SMB Document 1081 Filed 10/27/20 Page 12 of 21



 1   practices pertain to these issues, and rebuttal testimony of various plaintiff’s experts
 2   including but not limited to Professor Roe-Sepowitz.
 3          The bases of Dr. Lutnick’s anticipated testimony is her quantitative and qualitative
 4   research, training, academic and outside teaching, practical experience, prior testimony,
 5   authorship of books, articles, and other academic or literary papers published in her field
 6   of expertise, discussions with other experts and persons responsible for editing and
 7   moderation at some of the subject internet providers, review of the books, articles, studies,
 8   and seminars on these topics, and other related experience.
 9      5. Dr. Kimberly Mehlman-Orozco:          The Defendants anticipate presenting expert
10   testimony on the effect of imposing liability on Backpage for advertisements placed by
11   third parties; the utility of online commercial advertisements to law enforcement in
12   identifying and rescuing victims of sex trafficking; sex trafficking and/or prostitution;
13   causation or lack thereof; the practices of Backpage, Craigslist, Facebook, Google, and
14   other Internet providers as such practices pertain to these issues, and rebuttal testimony of
15   various plaintiff’s experts including but not limited to Professor Roe-Sepowitz.
16          Dr. Mehlman-Orozco’s anticipated testimony will be based on her quantitative and
17   qualitative research, training, academic and outside teaching, practical experience, prior
18   testimony, authorship of books, articles, and other academic or literary papers published in
19   their field of expertise, discussions with other experts and persons responsible for editing
20   and moderation at some of the subject internet providers, review of the books, articles,
21   studies, and seminars on these topics, and other related experience.
22      6. William Norman: The Defendants anticipate presenting expert testimony on the
23   lawful formation of and lawful uses of offshore trusts.
24
        Professor Norman’s opinions will be based on his education, training, academic
25
     teaching, practical experience, scholarship, presentations, and other related experience.
26
27
        7. The Defendants anticipate presenting expert testimony on law enforcement officers’
28
     investigation and prosecution of sex crimes, including but not limited to prostitution, child


                                                - 12 -
     Case 2:18-cr-00422-SMB Document 1081 Filed 10/27/20 Page 13 of 21



 1   prostitution, and other related crimes; how the assistance of Internet site owners and
 2   employees render and impede assistance in these investigations, the terminology used in
 3   the sex industry by legal escorts, strippers, fetishists, and illegal prostitution. The expert(s)
 4   in this field have not yet been retained, but may include former and/or current FBI agents
 5   and state law enforcement officers who worked with Backpage and publicly and privately
 6   commended Backpage on its cooperation. The correspondence, with the names, agencies
 7   and contact information, relating to this cooperation is in the possession of the government,
 8   and has not yet been fully disclosed, notwithstanding the government’s Rule 16 and Brady
 9   obligations.
10      8. The Defendants anticipate presenting expert testimony on editing and moderating

11   Internet sites by the owners and employees of the sites, the challenges and expense
12   involved in editing and moderating, the evolving standards of editing and moderating in
13   the Internet provider community from 2004 to the present, the editing and moderating
14   practices of Backpage, Craigslist, Facebook, Google, and other Internet providers and the
15   reasonableness of Backpage practices, the state and federal regulating standards relating to
16   editing and moderating practices, impeachment of the government’s experts and other
17   related topics. The expert(s) in this field have not yet been retained, but his/her/their
18   anticipated testimony will be based on said experts’ training, academic teaching, practical
19   experience, authorship of books, articles, and other academic or literary papers published,
20   discussions with other experts and persons responsible for editing and moderation at many
21   of the internet providers in the United States, review of the books, articles, studies, and
22   seminars on these topics, impeachment of the government’s experts, and other related
23   experience.
24      9. The Defendants anticipate presenting expert testimony on the marketing

25   aggregation strategies and techniques used by newspapers both for print and online
26   publications to boost readership and to generate advertising revenue. The expert(s) in this
27   field have not yet been retained, but his/her/their anticipated testimony will be based on
28   said experts’ training, academic teaching, practical experience, authorship of books,


                                                  - 13 -
     Case 2:18-cr-00422-SMB Document 1081 Filed 10/27/20 Page 14 of 21



 1   articles, and other academic or literary papers published, discussions with other experts
 2   and persons responsible for marketing and aggregation strategies and techniques at some
 3   of the subject Internet providers, review of the books, articles, studies, and seminars on
 4   these topics, impeachment of the government’s experts, and other related experience.
 5      10. The Defendants anticipate presenting expert testimony on the lawful formation of

 6   and lawful uses of offshore trusts as a mater of United States and European Union law. The
 7   expert(s) in this field have not yet been retained, but his/her/their anticipated testimony will
 8   be based on said experts’ training, academic teaching, practical experience, authorship of
 9   books, articles, and other academic or literary papers published, review of books, articles,
10   studies, and seminars on these topics, and other related experience.
11          In addition to the information copied above, the Defendants and Government
12   attached the Curriculum Vitae of each expert listed.
13          Defendant Spear filed a supplemental expert witness disclosure (Doc. 538.) to notice
14   Eric Goldman, Professor of Internet Law at Santa Clara University as a witness. Professor
15   Goldman intends to offer six opinions: (1) Virtually Every Internet Company Engages in
16   Content Moderation; (2) Content Moderation Practices Are Diverse; (3) Internet Services
17   Rarely Disclose Details About Their Content Moderation Operations; (4) Content
18   Moderation is Socially Beneficial; (5) Congress Wants Internet Services to Moderate
19   Content; (6) Content Moderation Cannot Be Done Perfectly.
20          II. LEGAL STANDARD
21          Federal Rule of Evidence 702 provides:
22          A witness who is qualified as an expert by knowledge, skill, experience,
23          training, or education may testify in the form of an opinion or otherwise if:
24          (a) the expert’s scientific, technical, or other specialized knowledge will help
25          the trier of fact to understand the evidence or to determine a fact in issue;
26          (b) the testimony is based on sufficient facts or data;
27          (c) the testimony is the product of reliable principles and methods; and
28          (d) the expert has reliably applied the principles and methods to the facts of


                                                  - 14 -
     Case 2:18-cr-00422-SMB Document 1081 Filed 10/27/20 Page 15 of 21



 1          the case.
 2          Basically, the rule requires (1) that an expert witness be qualified, (2) that the
 3   testimony is reliable, and (3) that the testimony assist the fact-finder. See Kumho Tire Co.
 4   v. Carmichael, 526 U.S. 137, 149 (1999); Daubert v. Merrell Dow Pharm., Inc., 509 U.S.
 5   579, 589 (1993); United States v. Ruvalcaba-Garcia, 923 F.3d 1183, 1188 (9th Cir. 2019).
 6   “The Ninth Circuit has articulated a two-prong analysis for admissibility of a qualified
 7   expert's testimony.” United States v. King, 703 F.Supp.2d 1063, 1068 (D. Haw. 2010).
 8   The testimony must be reliable and meet the “fit” requirements of relevancy. Id. at 1068.
 9   The relevancy requirement in this situation requires the standard relevancy evaluation
10   under Rule 402 plus an evaluation under Rule 403. Id.
11          Federal Rule of Criminal Procedure 16(b)(1)(c) provides that a defendant’s expert
12   disclosures must “describe the witness’s opinions, the bases and reasons for those opinions,
13   and the witness’s qualifications.”
14          III. DISCUSSION
15          A. Defendant’s Motion in Limine
16
            Defendants do not challenge the qualifications of the experts in this motion nor do
17
     they challenge reliability.   Rather, they argue the relevance of the proposed expert
18
     testimony. Evidence is relevant if it has “any tendency to make the existence of any fact
19
     that is of consequence to the determination of the action more probable or less probable
20
     than it would be without the evidence.” United States v. Vallejo, 237 F.3d 1008, 1015 (9th
21
     Cir. 2001), opinion amended on denial of reh'g, 246 F.3d 1150 (9th Cir. 2001) (quoting
22
     Fed.R.Evid. 401).
23
            It’s Defendants’ position that the testimony is not relevant because Defendants are
24
     not charged with human trafficking, sex trafficking or child sex trafficking. They argue
25
     that none of the proposed testimony will shed light on whether Defendants “allowed ads to
26
     run on Backpage, knowing they were for unlawful prostitution, and with the specific intent
27
     to facilitate one or more business enterprises they knew were engaged in unlawful
28
     prostitution.” (Doc. 928, p. 14.) Defendants mainly rely on the decision in United States v.


                                                - 15 -
     Case 2:18-cr-00422-SMB Document 1081 Filed 10/27/20 Page 16 of 21



 1   D’Ambrosio. No. 1:15-CR-003, 2016 WL 1385281, at *1 (M.D. Pa. Apr. 7, 2016), aff'd
 2   and remanded sub nom; United States v. Delgado, 677 F. App’x 84 (3d Cir. 2017). The
 3   defendants in D’Ambrosio were charged with sex trafficking, and the district court
 4   precluded Dr. Cooper’s testimony about the culture of pimping, the nature of enterprises
 5   associated with sex trafficking, victim vulnerabilities, barriers to exiting, and the multiple
 6   aspects of offender dynamics. Id. at *2. While Defendants discuss the first reason for
 7   precluding the expert testimony (i.e. – that the testimony did not relate to the elements of
 8   the offenses with which Defendants are charged), they do not discuss the second part of
 9   the court’s analysis with which this Court disagrees.
10          “A fact is also of consequence if it bears upon the evaluation of the probative value
11   to be given to other evidence in the case, such as demonstrative aids and witness
12   credibility.” Id. at *2 (citing 2 Handbook of Fed. Evid. § 401.1 (7th ed.)). The court in
13   D’Ambrosio held that the Government would not be allowed to introduce Dr. Cooper’s
14   testimony during its case in chief to aid the jury in evaluating the victim’s testimony. In
15   this case, the Court finds that some testimony about the how victims are recruited and
16   controlled and how the internet has changed the dynamics between the pimp and prostitute
17   will help the jury understand and evaluate testimony of any victims in this case. “By and
18   large, the relationship between prostitutes and pimps is not the subject of common
19   knowledge.” United States v. Taylor, 239 F.3d 994, 998 (9th Cir. 2001) (citing Note, Men
20   Who Own Women: A Thirteenth Amendment Critique of Forced Prostitution, 103 YALE
21   L. J. 791, 793-96 (1993)).
22          Dr. Cooper could also explain certain terms unique to the vernacular of the
23   prostitution and sex trafficking subculture. Such terms include “new in town,” “roses,”
24   “amber alert,” “lollipop special,” “GFE,” “PSE,” “DATY,” “in-call, “out-call,” “Lolita,”
25   and others. (Doc. 958, p. 5.) Such information is not common knowledge for most jurors
26   and would be useful.
27          Defendants also argue that the testimony should be precluded because it is being
28   used by the Government to present otherwise inadmissible hearsay evidence. Defendants


                                                 - 16 -
     Case 2:18-cr-00422-SMB Document 1081 Filed 10/27/20 Page 17 of 21



 1   do not explain this argument at all but rather simply make this allegation. This issue is
 2   better dealt with through objections at trial if the Government attempts to go beyond the
 3   proper scope of the experts’ testimony.
 4          Finally, Defendants argue that the testimony should be precluded under Rule 403,
 5   Fed. R. Evid.       “The court may exclude relevant evidence if its probative value is
 6   substantially outweighed by a danger of one or more of the following: unfair prejudice,
 7   confusing the issues, misleading the jury, undue delay, wasting time, or needlessly
 8   presenting cumulative evidence.” Fed. R. Evid. 403. Defendants argue that the testimony
 9   should be precluded because of the risk the evidence will be unfairly prejudicial, confuse
10   the issues, and will be cumulative. The Court agrees that allowing ten experts to testify
11   about this same general area of expertise would be unnecessarily cumulative and unfairly
12   prejudicial. The Government responded that it intends to designate only one witness as
13   their expert, Dr. Cooper. However, the Government then continues to explain how the
14   other 9 witnesses at issue will also testify as hybrid witnesses. The Court has reviewed the
15   descriptions given for the proposed testimony of the witnesses and finds that they overlap
16   in many ways. Allowing all of them to testify would be unnecessarily cumulative and
17   unfairly prejudicial. The Government will be limited to one expert witness as to each topic.
18   The Court finds the following areas of expertise to be relevant during the Government’s
19   case in chief:
20          1.        How human/sex trafficking occurs through online media;
21          2.        How law enforcement conducts trafficking investigations, with a focus on
22          how investigations shifted from craigslist.com to backpage.com;
23          3.        Explanation of terminology often used in trafficking and prostitution
24          industry;
25          4.        The relationship between traffickers and pimps and their victims, including
26          common methods a sex trafficker uses to maintain control over a victim.
27
            The Court finds the following areas of expert testimony would not be relevant in
28
            this case:


                                                  - 17 -
     Case 2:18-cr-00422-SMB Document 1081 Filed 10/27/20 Page 18 of 21



 1          1. Dr. Roe-Sepowitz proposed testimony about general sex trafficking patterns or
 2             the impact of the Super Bowl on sex trafficking (excluding any testimony she
 3             may provide as a fact witness);
 4          2. Dr. Wolf’s proposed testimony about how to interact with victims of sex
 5             trafficking to avoid secondary trauma and the role Backpage played in causing
 6             trauma to victims trafficked through its website;
 7          3. Proposed testimony about the benefits of shutting Backpage down or opinion
 8             testimony that the adult section of Backpage.com serves no legal purpose;
 9          4. Testimony about the impact that the shutdown of Backpage.com had on online
10             sex trafficking.
11          B. United States’ Motion in Limine
12
            The Government’s first argument is that the disclosures are insufficient under Rule
13
     16. However, as pointed out by Defendants, the disclosures are made in the same format
14
     as the Government used to disclose its experts. This argument fails.
15
            The Government’s next argument is related to relevance. As to Mr. Butler, the
16
     Government says that his proposed testimony will not assist the jury. In United States v.
17
     Davis, 457 F.3d 817 (8th Cir. 2006), the defendant was precluded from introducing expert
18
     testimony about substantial assistance and the mechanics of the federal sentencing process
19
     in order to impeach the credibility of the Government’s cooperating witness. The 8th
20
     Circuit agreed that the jury did not need this expert testimony to understand that a
21
     cooperating witness may have an incentive to incriminate the defendant. Id. at 824. The
22
     Defendants argue that Davis is not on point because Mr. Butler is not going to testify about
23
     the fact that a cooperator may be biased, but rather about how the cooperation process
24
     works in practice. Defendants have not explained, however, how that testimony would be
25
     relevant or necessary. The Court finds that cross-examination of the cooperating witnesses
26
     will be sufficient to emphasize to the jury why the witnesses may be biased. Additionally,
27
     the Court finds that such testimony is properly excluded after an analysis under Rule 403
28
     as such testimony would be confusing the issues.


                                                 - 18 -
     Case 2:18-cr-00422-SMB Document 1081 Filed 10/27/20 Page 19 of 21



 1          As to Mr. Weil, the Government argues that testimony about the general functions
 2   of a Chief Financial Officer are irrelevant to whether Defendant Brunst, CFO for Backpage,
 3   engaged in the alleged conspiracies. Defendants point to many cases that have allowed
 4   this kind of testimony, including United States v. Heine, 2017 WL 449632, at *10 (D. Or.
 5   Feb. 2, 2017), United States v. Brooks, 2010 WL 291769, at *4 (E.D.N.Y. Jan. 11, 2010),
 6   and In re Safety-Kleen Corp. Rollins Shareholders Litig., 2004 WL 5504972, at *1-2
 7   (D.S.C. Aug. 30, 2004). The Court agrees that this testimony is relevant and useful
 8   specifically as to Defendant Brunst for the jury to understand his role in the overall
 9   corporate structure. The testimony of Mr. Weil will be limited to describing what a CFO
10   does, his role and obligations, but Mr. Weil will be precluded from providing testimony
11   about what Mr. Brunst may have done in the context of this case or anything about his state
12   of mind.
13          The Government next argues that the testimony of Alexandra Levy, Dr. Alexandra
14   Lutnick, and Dr. Kimberly Mehlman-Orozco should be precluded as cumulative and
15   because their testimony is irrelevant. The description of their testimony as quoted above
16   is largely the same. All three are listed to testify about the effect of imposing liability on
17   Backpage for advertisements placed by third parties; the utility of online commercial
18   advertisements to law enforcement in identifying and rescuing victims of sex trafficking;
19   sex trafficking and/or prostitution; causation or lack thereof; the practices of Backpage,
20   Craigslist, Facebook, Google, and other Internet providers as such practices pertain to these
21   issues, and rebuttal testimony of various plaintiff’s experts. The Court finds that some of
22   this testimony is irrelevant to this case. First, the propriety of holding someone accountable
23   for violating a criminal statute is not the role of the jury. The jury is to decide if the
24   Government has proven beyond a reasonable doubt that a particular defendant committed
25   a charged offense. Secondly, it is not relevant to this case whether online commercial
26   advertising has some use in identifying and rescuing victims of sex trafficking. Testimony
27   about the practices of Backpage may be relevant in rebuttal to the Government’s expert
28   testimony, but it is hard to tell because the disclosure is so vague. At this time, the Court


                                                 - 19 -
     Case 2:18-cr-00422-SMB Document 1081 Filed 10/27/20 Page 20 of 21



 1   is prepared to say that Defendants will be limited to one expert per topic as the Government
 2   is limited. No testimony will be allowed as to the effect of imposing liability on Backpage
 3   for advertisements placed by third parties or any other policy testimony. The Government
 4   also argues that it does not have enough information to determine whether Dr. Mehlman-
 5   Orozco’s testimony is reliable. Therefore, if Dr. Mehlman-Orozco is called to testify, then
 6   the Government may request to voir dire the witness.
 7          As to Mr. Norman, the Government argues that the topic of “lawful uses of offshore
 8   trusts” is not relevant. Defendants argue that this expert should be permitted to testify that
 9   offshore trusts are a lawful investment vehicle and not useful for concealment of assets. In
10   short, the Court agrees that his testimony would help the jury to evaluate Mr. Lacey’s intent
11   in putting money overseas. The Court will allow the testimony.
12          The Government seeks to preclude the testimony of Professor Goldman as it relates
13   to Section 230 of the CDA. Defendants’ notice elaborates on the topics listed for Professor
14   Goldman’s testimony to include the following:
15
16          Section 230’s immunity does not apply to federal criminal prosecutions.
            However, the mere fact that an Internet service moderates content cannot
17          support federal criminal liability. A contrary result completely undercuts
            Section 230. If a service increases its federal criminal exposure by
18
            moderating unlawful content, Section 230’s civil liability protections would
19          not be enough to encourage Internet services to undertake socially valuable
            content moderation efforts. Congress did not eliminate the Moderator’s
20          Dilemma for civil liability purposes, yet simultaneously recreate it for federal
21          criminal liability. (Doc. 538, p. 5.)
22   Defendants state that they do not intend to elicit a legal conclusion from Professor Goldman

23   regarding whether Section 230 bars the Government charges. However, a plain reading of

24   the disclosure shows that they intend to elicit testimony that section 230 should bar

25   prosecution. Again, that is a policy argument outside the scope of this trial. Testimony

26   related to the policy behind Section 230 or how it should work will be precluded.

27   Testimony that Section 230 was meant to incentivize internet providers to engage in

28   moderation practices will be allowed.



                                                 - 20 -
     Case 2:18-cr-00422-SMB Document 1081 Filed 10/27/20 Page 21 of 21



 1          Finally, the Government seeks to preclude Defendants from presenting expert
 2   testimony on the four additional subject matters for which they have failed to identify a
 3   witness. Defendants do not address this failure at all in their response. Defendants have
 4   failed to disclose a witness for these four areas with no explanation and will be precluded
 5   from calling a witness on those four areas.
 6          IV. CONCLUSION
 7          IT IS ORDERED granting in part Defendants’ Motion In Limine To Preclude
 8   Expert Testimony. (Doc. 928.) The Government will be limited to one expert for any one
 9   area of relevance. Areas of expert testimony not listed above as relevant are precluded.
10          IT IS ORDERED granting in part United States’ motion (Doc. 905.) to preclude
11   any expert not yet named (as identified in sections 7, 8, 9, and 10) and the testimony of Mr.
12   Butler and to limit the testimony of Professor Goldman, Alexandra Levy, Alexandra
13   Lutnick, Dr. Kimberly Mehlman-Orozco, and Mr. Weil as described above and denying
14   the motion as to William Norman.
15          Dated this 26th day of October, 2020.
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                - 21 -
